Case 18-14155-amc        Doc 30    Filed 10/24/18 Entered 10/24/18 15:19:40             Desc Main
                                   Document     Page 1 of 1


                                      L.B.F. 3015-6A

                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Christopher M Knoecklein               :      Chapter 13
       Ashley E Gilbert                       :
             Debtor(s)                        :      Bky. 18-14155AMC


                  PRE-CONFIRMATION CERTIFICATION
OF COMPLIANCE WITH POST-PETITION OBLIGATIONS IN ACCORDANCE
WITH 11 U.S.C. §§ 1325(a)(8) and 1325(a)(9)


       I hereby certify as follows in connection with the confirmation hearing in the
above case:

1. The above named debtor(s) has/have paid all post-petition amounts that are required to be
paid under any and all Domestic Support Obligations.

2. The above named debtor(s) has/have filed all applicable federal, state and local tax returns as
required by 11 U.S.C. § 1308.

3. If the confirmation hearing is postponed for any reason, and the information herein changes, I
will provide an updated Certification to the chapter 13 trustee prior to any subsequent
confirmation hearing.




Date: 10/24/2018                                     /S/Brad J. Sadek
                                                     Attorney for Debtor(s)
